DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13, 15, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US 10,569,402), hereinafter Iijima, in view of Wu et al (US 9,238,298), hereinafter Wu.

Regarding claim 12, Wu discloses a driver (Fig. 2, item 1) comprising:
a pressure chamber (Fig. 2, item 50);
a striking portion (Fig. 2, item 9) actuated in a direction of striking a fastener when compressed gas is supplied to the pressure chamber (Col. 6, lines 9-36); and
(Fig. 2, item 10) and a second operation member (Fig. 2, item 40) configured to control the striking of the fastener (Col. 5, lines 35-63),
the driver being able to select a single firing (Col. 10, line 30-56) in which the striking portion is actuated in the direction of striking the fastener when an operation force is applied to the first operation member (Col. 10, lines 30-56) while an operation force is applied to the second operation member (Col. 10, lines 30-56) and a continuous firing (Col. 10, lines 57-67) in which the striking portion is actuated in the direction of striking the fastener (Col. 14, lines 5-43) when the operation force is applied to the second operation member (Col. 14, lines 5-43) while the operation force is applied to the first operation member (Col. 14, lines 5-43),
the driver further comprising:
a switching mechanism (Fig. 5a-5c, items 13, 16, 17) having a first control state in which the striking portion can be actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40) and a second control state in which the striking portion is blocked from being actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40).
Iijima is silent about a control unit configured to switch the state of the switching mechanism between the first control state and the second control state, wherein the control unit supplies power to the switching mechanism when switching the state of the switching mechanism between the first control state and the second control state, and the switching mechanism maintains the first control state or the second control state even when the power supply from the control unit to the switching mechanism is stopped.
However, Wu teaches a control unit (Fig. 1, items 3, 4) configured to switch the state of the switching mechanism (Fig. 1, items 31, 41) between the first control state and the second control state (Co. 3, lines 8-45), wherein the control unit supplies power to the switching mechanism when switching the state of the switching mechanism between the first control state and the second control state (Col. 2, lines 40-63), and the switching mechanism maintains the first control state or the second control state even when the power supply from the control unit to the switching mechanism is stopped (Col. 2, lines 40-63) (Col. 4, lines 50-65).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Iijima and Wu to modify the driver of Iijima to include the control unit as  (Wu, Col. 4, lines 50-65).

Regarding claim 13, Iijima is silent about the driver wherein the control unit stops the power supply to the switching mechanism for at least part of a period of time when a predetermined time elapses.
However, as combined above, Wu teaches the control unit stops the power supply to the switching mechanism for at least part of a period of time when a predetermined time elapses (Col. 2, lines 40-63) (Col. 4, lines 50-65).

Regarding claim 15, Iijima discloses the driver according further comprising:
a pressure accumulation chamber (Fig. 1, item 61) configured to store the compressed gas; and
a gas supply mechanism (Fig. 1, item 69, 67) configured to supply the compressed gas of the pressure accumulation chamber to the pressure chamber (Col. 6, line 48-Col. 7, line 17),
wherein the gas supply mechanism has a strikable state (Col. 6, line 48-Col. 7, line 17, strikable state is when gas supply mechanism 69 is separated from chamber 61) in which, when the operation force is applied to the first operation member and the second operation member (Col. 10, lines 14-44), the compressed gas of the pressure accumulation chamber is supplied to the pressure chamber (Col. 10, lines 14-44) and an unstrikable state (Col. 6, line 48-Col. 7, line 17, unstrikable state is when gas supply mechanism 69 is in contact with chamber 61) in which, when the operation force to at least one of the first operation member and the second operation member is released (Col. 10, lines 14-44), the compressed gas of the pressure accumulation chamber is not supplied to the pressure chamber (Col. 10, lines 14-44).

Regarding claim 19, Iijima is silent about the driver wherein the control unit is activated when power is supplied and is stopped when power is not supplied, and the driver further comprising a power 
However, as combined above, Wu teaches the control unit is activated when power is supplied (Col. 2, lines 40-63) and is stopped when power is not supplied (Col. 2, lines 40-63), and the driver further comprising a power supply mechanism (Fig. 1, item 13) (Col. 2, lines 40-63) configured to stop the power supply to the control unit when the single firing is selected and supply the power to the control unit when the continuous firing is selected (Col. 2, lines 40-63).

Regarding claim 20, Iijima is silent about the driver wherein the control unit is activated when power is supplied and is stopped when power is not supplied, and the driver further comprising a power supply mechanism configured to supply the power to the control unit even when any of the single firing and the continuous firing is selected.
However, as combined above, Wu teaches the control unit is activated when power is supplied and is stopped when power is not supplied (Col. 2, lines 40-63), and the driver further comprising a power supply mechanism (Fig. 1, item 13) (Col. 2, lines 40-63) configured to supply the power to the control unit even when any of the single firing and the continuous firing is selected (Col. 2, lines 40-63).

Regarding claim 21, Iijima is silent about the driver wherein the switching mechanism includes a solenoid, a solenoid valve, or a servo motor.
However, as combined above, Wu teaches the switching mechanism includes a solenoid, a solenoid valve (Fig. 2, items 31, 41), or a servo motor.

Regarding claim 22, Iijima is silent about the driver wherein the solenoid or the solenoid valve includes:
a plunger actuated in a predetermined direction when power is supplied; and
a permanent magnet configured to stop the plunger at a predetermined position in an actuation direction when the power is not supplied.
(Fig. 2, items 151, 31, 41) includes:
a plunger (Fig. 2, items 31, 41 have a plunger) actuated in a predetermined direction when power is supplied; and
a permanent magnet (Fig. 1, item 151) configured to stop the plunger at a predetermined position in an actuation direction when the power is not supplied (Col. 3, lines 29-45).


Regarding claim 23, Iijima discloses the driver wherein the single firing (Col. 10, line 30-67)  restricts the striking portion from being actuated in the direction of striking the fastener when the operation force is applied to the first operation member (Col. 10, line 30-67) and then the operation force is applied to the second operation member (Col. 10, line 30-67).

Regarding claim 24, Wu discloses a driver (Fig. 2, item 1) comprising:
a pressure chamber (Fig. 2, item 50);
a striking portion (Fig. 2, item 9) actuated in a direction of striking a fastener when compressed gas is supplied to the pressure chamber (Col. 6, lines 9-36); and
a first operation member (Fig. 2, item 10) and a second operation member (Fig. 2, item 40) configured to control the striking of the fastener (Col. 5, lines 35-63),
the driver being able to select a single firing (Col. 10, line 30-56) in which the striking portion is actuated in the direction of striking the fastener when an operation force is applied to the first operation member (Col. 10, lines 30-56) while an operation force is applied to the second operation member (Col. 10, lines 30-56) and a continuous firing (Col. 10, lines 57-67) in which the striking portion is actuated in the direction of striking the fastener (Col. 14, lines 5-43) when the operation force is applied to the second operation member (Col. 14, lines 5-43) while the operation force is applied to the first operation member (Col. 14, lines 5-43),
the driver further comprising:
(Fig. 5a-5c, items 13, 16, 17) having a first control state in which the striking portion can be actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40) and a second control state in which the striking portion is blocked from being actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40).
Iijima is silent about a control unit configured to switch the state of the switching mechanism between the first control state and the second control state, wherein the control unit supplies power to the switching mechanism when switching the state of the switching mechanism between the first control state and the second control state, and the switching mechanism maintains the first control state or the second control state even when the power supply from the control unit to the switching mechanism is stopped.
However, Wu teaches a control unit (Fig. 1, items 3, 4) configured to switch the state of the switching mechanism (Fig. 1, items 31, 41) between the first control state and the second control state (Co. 3, lines 8-45), wherein the control unit stops the power supply to the switching mechanism for at least part of a period of time when a predetermined time elapses (Col. 2, lines 40-63) (Col. 4, lines 50-65).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Iijima and Wu to modify the driver of Iijima to include the control unit as taught by Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to allow easy changing between single-shot mode and continuous mode, resulting in convenience and utility during use (Wu, Col. 4, lines 50-65).

Regarding claim 25, Wu discloses a driver (Fig. 2, item 1) comprising:
a pressure chamber (Fig. 2, item 50);
a striking portion (Fig. 2, item 9) actuated in a direction of striking a fastener when compressed gas is supplied to the pressure chamber (Col. 6, lines 9-36); and
a first operation member (Fig. 2, item 10) and a second operation member (Fig. 2, item 40) configured to control the striking of the fastener (Col. 5, lines 35-63),
the driver being able to select a single firing (Col. 10, line 30-56) in which the striking portion is actuated in the direction of striking the fastener when an operation force is applied to the first operation (Col. 10, lines 30-56) while an operation force is applied to the second operation member (Col. 10, lines 30-56) and a continuous firing (Col. 10, lines 57-67) in which the striking portion is actuated in the direction of striking the fastener (Col. 14, lines 5-43) when the operation force is applied to the second operation member (Col. 14, lines 5-43) while the operation force is applied to the first operation member (Col. 14, lines 5-43),
the driver further comprising:
a switching mechanism (Fig. 5a-5c, items 13, 16, 17) having a first control state in which the striking portion can be actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40) and a second control state in which the striking portion is blocked from being actuated in the direction of striking the fastener (Col. 12, line 45-Col. 13, line 40).
Iijima is silent about a control unit configured to switch the state of the switching mechanism between the first control state and the second control state, wherein the control unit supplies power to the switching mechanism when switching the state of the switching mechanism between the first control state and the second control state, and the switching mechanism maintains the first control state or the second control state even when the power supply from the control unit to the switching mechanism is stopped.
However, Wu teaches a control unit (Fig. 1, items 3, 4) configured to switch the state of the switching mechanism (Fig. 1, items 31, 41) between the first control state and the second control state (Col. 3, lines 8-45), wherein the control unit supplies power to the switching mechanism when switching the state of the switching mechanism between the first control state and the second control state (Col. 2, lines 40-63), and the switching mechanism maintains the first control state or the second control state even when the power supply from the control unit to the switching mechanism is stopped (Col. 2, lines 40-63) (Col. 4, lines 50-65). wherein the control unit performs a first control (Col. 3, lines 8-45) in which, when the continuous firing is selected, power is supplied to the switching mechanism to change the state of the switching mechanism from the second control state to the first control state (Col. 3, lines 8-45) and then the power supply to the switching mechanism is stopped (Col. 2, lines 40-63) and a second control in which, when a predetermined time elapses in a state where the continuous firing is selected and the switching mechanism is in the first control state  (Col. 2, lines 40-63), power is supplied to the switching mechanism to change the state of the switching mechanism from the first control state to the second (Col. 2, lines 40-63) and then the power supply to the switching mechanism is stopped  (Col. 2, lines 40-63) (Col. 4, lines 50-65).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Iijima and Wu to modify the driver of Iijima to include the control unit as taught by Wu.  A person of ordinary skill in the art would have been motivated to make such change in order to allow easy changing between single-shot mode and continuous mode, resulting in convenience and utility during use (Wu, Col. 4, lines 50-65).

Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art of record fails to disclose, teach, or fairly suggest a driving comprising wherein the control unit performs a first control in which, when the continuous firing is selected, power is supplied to the switching mechanism to change the state of the switching mechanism from the second control state to the first control state and then the power supply to the switching mechanism is stopped and a second control in which, when a predetermined time elapses in a state where the continuous firing is selected and the switching mechanism is in the first control state, power is supplied to the switching mechanism to change the state of the switching mechanism from the first control state to the second control state and then the power supply to the switching mechanism is stopped.  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach teach the driver comprises wherein the control unit performs a first control in which, when the continuous firing is selected, power is supplied to the switching mechanism to change the state of the switching mechanism from the second control state to the first control state and then the power supply to the switching mechanism is stopped and a second control in which, when a predetermined time elapses in a state where the continuous firing is selected and the switching mechanism is in the first control state, power is 
Regarding claim 16, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising the switching mechanism can connect or disconnect a first path to transmit the operation force applied to the first operation member and the second operation member to the gas supply mechanism, the first control state of the switching mechanism is a state of disconnecting the first path, and the second control state of the switching mechanism is a state of connecting the first path.  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach the driver comprising the switching mechanism can connect or disconnect a first path to transmit the operation force applied to the first operation member and the second operation member to the gas supply mechanism, the first control state of the switching mechanism is a state of disconnecting the first path, and the second control state of the switching mechanism is a state of connecting the first path.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 17, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising a first passage configured to supply the compressed gas of the pressure accumulation chamber to the pressure chamber; a control chamber to which the compressed gas of the pressure accumulation chamber is supplied and from which it is exhausted; a second passage configured to supply and exhaust the compressed gas to and from the control chamber; and an opening/closing mechanism configured to close the first passage when the compressed gas is supplied to the control chamber and open the first passage when the compressed gas is exhausted from the control chamber, wherein the switching mechanism includes a valve configured to open and close the second passage, the first control state of the switching mechanism is a state in which the valve opens the second passage when the compressed gas is supplied to the control chamber, and the second control state of the switching mechanism is a state in which the valve closes the second passage when the compressed gas is supplied to the control chamber.  The prior art of record that comes closest to teaching these limitations is 
Regarding claim 18, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising a second path to transmit the operation force applied to the second operation member to the first operation member, wherein the operation force applied to the second operation member is transmitted to the gas supply mechanism through the first operation member, the switching mechanism can connect and disconnect the second path, the first control state of the switching mechanism is a state of disconnecting the second path, and the second control state of the switching mechanism is a state of connecting the second path.  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach the driver comprising a second path to transmit the operation force applied to the second operation member to the first operation member, wherein the operation force applied to the second operation member is transmitted to the gas supply mechanism through the first operation member, the switching mechanism can connect and disconnect the second path, the first control state of the switching mechanism is a state of disconnecting the second path, and the second control state of the switching mechanism is a state of connecting the second path.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731